Action to recover the amount of a deposit^ paid by plaintiffs to appellants, as agents, upon the purchase of real property, as the result of appellants’ alleged fraudulent misrepresentation as to avaih ability of a mortgage loan. Order of the City Court of Mount Vernon, denying motion to dismiss complaint for insufficiency or, in the alternative to strike out the thirteenth paragraph thereof, affirmed, with $10 costs and disbursements. No opinion. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.